Citation Nr: 0308765	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-04 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as a residual of exposure to ionizing radiation 
during service.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from April 
1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case has been previously before the Board on numerous 
occasions, most recently in November 2002.  Unfortunately, 
the RO did not complete all of the requirements of this 
remand which requires that the case be returned to the RO.  

The Board notes that the veteran is presently pursuing this 
appeal without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

The veteran claims that he was exposed to radiation during 
active service and that this exposure caused his prostate 
cancer.  There is competent medical evidence of record 
confirming the veteran's diagnosis of prostate cancer.  Under 
38 C.F.R. § 3.309(d)(2)(2002) prostate cancer is not disease 
specific to radiation-exposed veterans.  As such, service 
connection is not warranted under this provision.  However, 
prostate cancer is a "radiogenic disease" as defined by 
38 C.F.R. § 3.311(b)(2)(2002).  

Claims based on exposure to ionizing radiation under 
38 C.F.R. § 3.311 (2002) require specific development with 
respect to establishing the dose of radiation that a veteran 
may have been exposed to during service.  The evidence of 
radiation exposure during service and the level of the 
exposure are critical to the type of claim presently before 
the Board.  Obtaining such evidence is problematic for the 
claimant because this evidence is held by the government, and 
often the circumstances of exposure to radiation during 
service were the result of classified operations.  As such, 
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).

In the present case, the evidence reveals that the veteran 
served in the Navy, ultimately separating from the service at 
the rate of NW2, Nuclear Weapons Technician Second Class.  
The veteran states that his job during service involved the 
handling and assembly of nuclear weapons.  This is certainly 
believable based on the information available.  This is an 
"other exposure" claim as defined by 38 C.F.R. 
§ 3.311(a)(2)(iii)(2002).  Specifically, the regulations 
require that in "all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies."  38 C.F.R. § 3.311(a)(2)(iii)(2002) 
(emphasis added).  While the RO has expended great effort to 
obtain the veteran's radiation dose information from the 
service department, the information has not been forwarded to 
the Under Secretary for Health for preparation of a dose 
estimate as required by the regulations.  This must be done.

During the pendency of the appeal based on exposure to 
radiation during service, the veteran recently perfected an 
appeal for service connection for post traumatic stress 
disorder (PTSD).  On the VA Form 9 dated September 2002 the 
veteran indicated that he wanted a hearing before a Member of 
the Board the local VA officer.  This is commonly referred to 
as a Travel Board Hearing.  We note that the veteran has 
already had a Travel Board Hearing before the undersigned 
Veterans Law Judge in January 2001.  This case also requires 
remand to deal with the veteran's new request for a hearing.   

Accordingly, this case is REMANDED for the following:


1.  The RO should forward all necessary 
information, including the entire claims 
file if necessary, to the Under Secretary 
for Health for preparation of a radiation 
dose estimate as required by 38 C.F.R. 
§ 3.311(a)(2)(iii)(2002).  The RO is 
reminded that the provisions of 
§ 3.311(b)(2002) must be complied with if 
it is determined that the veteran was 
exposed to ionizing radiation.  

2.	With respect to the veteran's request 
for a Travel Board hearing:  The 
veteran has already had a personal 
hearing before the Board on the issues 
involving prostate cancer and a total 
rating for compensation based on 
service-connected disability.  This 
hearing satisfied the statutory 
requirement for a hearing regarding 
these two issues.  However, the 
veteran wishes to have a hearing on 
the issue of entitlement to service 
connection for PTSD.  Contact the 
veteran and ask if he will accept 
having a videoconference hearing with 
the undersigned Veterans Law Judge who 
conducted the prior Travel Board 
hearing.  Explain to the veteran that 
this would be quicker and would avoid 
a panel decision were he to have a 
second in person Travel Board hearing 
by a different Veterans Law Judge.  
After this, schedule the veteran for 
the hearing that he indicates he 
wants.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


